Citation Nr: 1732670	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-14 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss

2. Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied service connection for hearing loss and tinnitus.

In November 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned.  

In February 2017, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2016).  An opinion was received in May 2017.  In May 2017, the Board provided the Veteran with the VHA opinion and offered him the opportunity to respond.  To date, no response has been received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Current bilateral hearing loss is not caused or aggravated by a disease or injury in active service.

2. Current tinnitus is not caused or aggravated by a disease or injury in active service.



CONCLUSION OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addition, certain listed chronic diseases, such as tinnitus and sensorineural hearing loss, as diseases of the nervous system, may be presumed to have been incurred during service as the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; Fountain v. McDonald, 27 Vet. App. 258 (2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate that a condition was noted during service; (2) there is a post- service continuity of the same symptomatology; and (3) a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With regard to the first element of service connection, the Veteran has a current diagnosis of bilateral sensorineural hearing loss and tinnitus.  See January 2013 VA audiological examination.

With regard to the second element of service connection, the Veteran's service records, notably his entrance and exit examinations, indicate normal hearing across test frequencies with no shift in hearing during the dates of service.  

In July 2011, the Veteran submitted a VA 21-526 Veterans Application for Compensation or Pension.  He noted that during his time in the Army he was exposed to acoustic trauma as a result of live grenade training and firing of weapons during basic training.

In January 2013, the Veteran attended a VA audiological examination.  The examiner opined that it was less likely than not that the current hearing loss and tinnitus was related to service.  This opinion was based on the absence of documented hearing loss and tinnitus in service. 

During his November 2016 Board hearing, the Veteran's spouse testified that the Veteran had problems with hearing in 1970, shortly after his departure from active duty service.  The Veteran reported noise exposure from his duties in a motor pool; that hearing loss was identified on a hearing test in 1974; and that tinnitus had begun about 10 years ago.  The Veteran and his wife were advised to try to obtain the records from 1974 or to authorize VA to obtain them; but did not provide the records or an authorization.

Recognizing the January 2013 was insufficient, the Board sought a VHA opinion in February 2017.  In addition to commenting on the lay statements, the Board asked the opinion provider to comment on the likelihood that the loud noises experienced during active duty resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  Also, the Board asked that if auditory hair cell damage was at least as likely as not, the result of military noise exposure, to comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  Finally, the opinion provider was asked to opinion as to whether the current tinnitus was proximately due to, or aggravated by, hearing loss.

In the May 2016 VHA opinion, an otolaryngologist concluded that the Veteran's bilateral hearing loss was less likely than not due to or the result of his in-service noise exposure.  In pertinent part, the opinion provider noted that the Veteran's January 2013 audiogram did not support noise induced loss.  Particularly, he had sloping high frequency sensorineural hearing loss with the most profound loss at 6000 and 8000Hz. Noise induced hearing loss classically demonstrates a notch (most profound loss at 4000Hz) with a rebound of hearing in the higher frequencies.  

The opinion provider further noted that the Veteran's audiogram was consistent with age related presbycusis and not delayed noise exposure induced loss and thus unlikely to have been the result of noise exposure during active duty.  Finally, the otolaryngologist noted that hearing loss was a known cause of tinnitus; and concluded that the Veteran's tinnitus was proximately due to his hearing loss.  Although the medical expert did not explicitly comment on hair cell damage from noise exposure, the conclusion that the hearing loss was not caused by noise; essentially meant that the hearing loss was not from hair cell damage caused by noise.

The Board finds that the preponderance of the evidence is against the claims.  The May 2017 VHA opinion is the most probative evidence of record.  The VA opinion provider is qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  Moreover, the opinion reflects consideration of the Veteran's history, to include his in-service and post-service noise exposure, the objective findings of the January 2013 VA examination, and his statements concerning the onset of his hearing problems, and it makes clear the basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2008) ("[A] medical opinion . . . must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, there is no medical opinion of record to the contrary.  Therefore, the Board accords great probative weight to this opinion.

The Board acknowledges the Veteran's contention that his bilateral hearing loss and tinnitus are related to his military service.  While the testimony of the Veteran and his spouse provide history of symptoms dating back many years; there is no clear report of a continuity of symptomatology dating back to service.  The Veteran's in service noise exposure is not in dispute, but the most probative evidence is that the current bilateral hearing loss as well as the tinnitus that is a proximate result thereof  are not consistent with noise induced hearing loss. 

Although disabilities of the nervous system, including sensorineural hearing loss and tinnitus, are subject to presumptive service connection; service connection would not be warranted unless the hearing loss manifested to a compensable degree within a year of the Veteran's release from active service in May 1969, or if he exhibited a continuity of symptomatology since that time.  In this case, there is no evidence of bilateral hearing loss or tinnitus manifested to a compensable degree within one year from discharge.  As previously noted, there has been no showing of a continuity of symptomatology. 

While the Veteran's spouse reported at the November 2016 Board hearing that she noted the Veteran's hearing loss in approximately 1970, the Veteran has been unable to say that the hearing loss was continuous, and in same Board hearing, he reported that his hearing problems began "about ten years ago" while other parts of the testimony place the hearing loss and tinnitus sometime in the mid-1970's.  Even if hearing loss had been discussed in 1970, there is no evidence that it was present to a compensable degree, as would be needed for presumptive service connection.

Ultimately, the weight of the evidence is against finding a continuity of symptoms of hearing loss or tinnitus dating back to service or a presumptive period; because the Veteran's reports have not been consistent regarding continuity; the otolaryngologist provided a well-supported opinion that the hearing loss was age related; and the remainder of the record is consistent with the Veteran's earlier reports that hearing loss and tinnitus began about 10 years prior to his current claim and decades after service.

In conclusion, the weight of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  Reasonable doubt does not arise and the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


